 

Exhibit 10.1

 

FORM OF

ROFIN-SINAR TECHNOLOGIES INC.

EXECUTIVE TRANSITION agreement

 

AGREEMENT made as of the 16th day of March, 2016, by and between ROFIN-SINAR
TECHNOLOGIES INC. (the “Company”) and [·] (the “Executive”).

 

RECITALS:

 

A. The Company expects to enter into a merger agreement pursuant to which the
Company would become a wholly-owned indirect subsidiary of another public
company (the “Acquirer”) in a transaction (the “Transaction”) that would
constitute a Change of Control (as defined below).

 

B. The Board of Directors of the Company (the “Board”) recognizes that the
possibility or threat of a Change in Control may lead to personal, professional
and financial uncertainties that, in turn, may result in the departure or
distraction of key management personnel of the Company and its Affiliates to the
detriment of the Company and its stockholders.

 

C. The Executive has made and is expected to continue to make substantial
contributions to the management and operation of the business of the Company
and/or its Affiliates and is expected to play an essential role in the process
leading to the consummation of the Transaction.

 

D. The Board has determined that it is in the best interests of the Company and
its stockholders to enter into this Agreement in order to assure the Company of
the Executive’s continuing dedication and focus notwithstanding the possibility
or likelihood of a Change in Control.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.          Definitions. For the purposes of this Agreement, the following terms
shall have the meanings ascribed to them below.

 

(a)          “Cause” means the Executive’s (i) conviction or plea of nolo
contendre to a felony; (ii) commission of fraud or a material act or omission
involving dishonesty with respect to the Company or its subsidiaries, (iii)
willful and continued failure to substantially carry out the material
responsibilities of the Executive’s employment (other than a failure
attributable to illness or injury) that is not cured by the Executive within a
reasonable time after notice thereof is provided by the Board to the Executive;
or (iv) gross negligence or willful misconduct in the performance of the
Executive’s duties which has had or is reasonably likely to have a material
adverse effect on the Company.

 

(b)          “Change in Control” means any of the following events:

 

(i)          the acquisition in one or more transactions by any "Person" (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
of "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of forty per cent (40%) or more of the combined voting power
of the Company's then outstanding voting securities (the "Voting Securities"),
provided, however, that Voting Securities acquired directly

 

 

 

 

from the Company by any Person shall be excluded from the determination of such
Person's Beneficial Ownership of Voting Securities (but such Voting Securities
shall be included in the calculation of the total number of Voting Securities
then outstanding); or

 

(ii)         the consummation of a merger or consolidation involving the Company
if the stockholders of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger or
consolidation; or

 

(iii)        the individuals who, as of the date hereof, are members of the
Board (the "Incumbent Board"), cease for any reason to constitute more than
fifty percent (50%) of the Board, provided, however, that if the election, or
nomination for election by the Company's stockholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or

 

(iv)        a complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because forty percent (40%) or more of the then outstanding Voting
Securities is acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries, or (2) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

 

(c)          “Company” means Rofin-Sinar Technologies Inc., any direct or
indirect subsidiary of the Company that is the Executive’s principal employer
and, following a Change in Control, any direct or indirect successor to the
business of the Company.

 

(d)          “Good Reason” means actions or omissions by the Company or an
affiliate at the time of or following a Change in Control resulting in a
material negative change in the employment relationship with the Executive
which, for the purposes hereof, means, without the advance written consent of
the Executive:

 

(i)          the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities as in effect immediately prior to the Change in Control, or any
other material diminution in such position, authority, duties or
responsibilities;

 

(ii)         a reduction of the Executive’s annual base salary rate below the
rate in effect immediately prior to the Change in Control;

 

- 2 -

 

 

(iii)        a reduction of the bonus opportunities provided to Executive
immediately prior to the Change in Control;

 

(iv)        a failure by the Company to timely pay any compensation earned by
the Executive;

 

(v)         relocation of the Executive’s principal office by more than fifty
(50) miles from the location of the Executive’s principal office immediately
prior to the Change in Control, or material increase in the Executive’s business
travel requirements compared to what was required immediately prior to the
Change in Control; or

 

(vi)        the failure or refusal by the successor or acquiring company to
expressly assume the obligations of the Company under this Agreement upon the
consummation of a Change in Control.

 

Notwithstanding the foregoing, the Executive will not have “Good Reason” to
terminate his employment merely because the Executive is no longer a senior
executive of a public company and/or has a change in title, duties, authority,
responsibilities or reporting structure as a result of the Change in Control
transaction (including having a reporting relationship within a larger company)
provided that the Executive retains a substantially similar level of
responsibilities over the other portions and areas of the business for which he
exercised responsibility prior to the Change in Control. In order to terminate
employment for Good Reason, the Executive must, within 90 days after the
occurrence of the event or condition giving rise to Good Reason, furnish written
notice to the Company indicating Executive’s intention to terminate employment
for Good Reason and describing the act(s) and/or omission(s) that the Executive
deems to constitute Good Reason. The Company shall have 30 days after receipt of
such notice to review and correct the situation (and thus prevent Executive’s
termination for Good Reason).

 

(e)          “Severance Event” means a termination of the Executive’s employment
with the Company and its subsidiaries (1) by the Company without Cause, or (2)
by the Executive for Good Reason, in either case occurring within one year
following the date of a Change in Control.

 

2.          Change in Control Severance Protection. If a Severance Event occurs,
then the Executive will be entitled to receive any accrued and unpaid
compensation, consisting of the unpaid amount, if any, of Executive’s previously
earned base salary; the unpaid amount, if any, of the bonus earned by the
Executive for the preceding year; and any vested payments and benefits accrued
by the Executive under and in accordance with the terms of any employee plan in
which the Executive was a participant. In addition, subject to the provisions
hereof, including, as applicable, the release and other conditions set forth in
Section 4 and the non-duplication provisions of Section 6, the Executive will be
entitled to receive the following payments and benefits:

 

(a)          a single sum cash payment equal to the product of (i) the amount of
the Executive’s target bonus opportunity, if any, for the fiscal year in which
the Executive’s employment terminates, or, if there is no target bonus
opportunity for such year, the amount of the annual bonus earned by the
Executive for the preceding year, multiplied by (ii) a fraction, the numerator
of which is the number of days elapsed from the beginning of the fiscal year in
which

 

- 3 -

 

 

the Executive’s employment terminates until the date of such termination, and
the denominator of which is 365;

 

(b)          a single sum cash payment equal to the greater of (i) an amount
equal to [·] times the sum of (A) the Executive’s annual rate of salary in
effect on the date the Executive’s employment terminates (or, if greater, the
rate in effect immediately before the Change in Control), plus (B) the annual
bonus amount described in Section 2(a)(i) above, or (ii) the aggregate amount of
the severance or other separation payments the Executive would be entitled to
receive by reason of such termination of employment pursuant to the terms of any
employment or other agreement by or among the Executive, the Company and/or any
affiliates of the Company and/or pursuant to the requirements of applicable law;
and

 

(c)          continuing and uninterrupted participation in the Company’s group
health plan for twelve months following the date of such termination at the same
benefit and contribution levels and on the same basis as if the Executive’s
employment had continued (which continuing participation will, to the extent
permitted, be deemed to be in addition to and not in lieu of statutory or other
mandatory continuation coverage that may be available), provided that, if such
continuing plan participation is not permitted by the terms of the plan and if,
in lieu thereof, the Executive (and/or the Executive’s spouse or a covered
dependent) becomes entitled to receive such statutory or other mandatory
continuation coverage, the Company shall pay the full cost of such coverage for
up to twelve months following the termination of the Executive’s employment (or,
if earlier, until the Executive obtains corresponding coverage under a successor
employer’s plan).

 

3.          Accelerated Vesting of Equity Awards. If a Change in Control occurs,
then, immediately prior to the Change in Control, any previously unvested
outstanding stock options, stock appreciation rights, restricted stock units,
shares of restricted stock and other forms of equity-based incentive awards held
by the Executive will become fully vested.

 

4.          Release of Claims and Other Conditions; Timing of Payments. The
Executive’s right to receive and retain any severance payments or benefits
pursuant to Section 2(a) – 2(c) may be conditioned upon the Executive’s delivery
to the Company of a signed release of claims (substantially in the form attached
hereto as Exhibit A) and the Executive’s not revoking such release within 60
days after the date of the Severance Event. If the Company decides to impose the
release condition, it must furnish written notification of its decision to the
Executive within five days after the date of the Severance Event. Severance
payments and benefits that are subject to a release condition under this
paragraph will be made on the day following the date on which the release
condition is satisfied, provided that, if the 60-day period during which the
release condition may be satisfied straddles two calendar years, payment will be
made on the later of the date on which the release condition is satisfied and
January 2 of the calendar year following the calendar year in which the
Severance Event occurs. If the Company does not provide the written release
notice to the Executive within five days after the date of the Severance Event,
then the severance amounts and benefits payable to the Executive under Section
2(a)–2(c) shall be paid to the Executive within ten business days after the date
of the Severance Event. Notwithstanding the foregoing, (i) the group health
benefits described in Section 2(c) will begin when the Severance Event occurs
and, if the release condition applies and is not satisfied, will thereupon
terminate, subject to the right of the Company to recoup premium payments made
prior to such termination; and (ii) the Executive will not be entitled to
payments or benefits described in

 

- 4 -

 

 

Sections 2(a) – (c) and 3 if, at any time from the date hereof until the date of
the Change in Control, the Executive fails to use Executive’s best efforts to
perform the duties and responsibilities of the Executive’s employment with the
Company (including participating positively and constructively with respect to
the discussions, negotiation of and process leading up to a possible Change in
Control), all to the reasonable satisfaction of the Board.

 

5.          Golden Parachute Tax Limitation. If, when combined with the payments
and benefits the Executive is entitled to receive under any other agreement,
plan, program or arrangement of the Company, the Executive would be subject to
excise tax under Section 4999 of the Code or the Company would be denied a
deduction under Section 280G of the Code, then the severance amounts otherwise
payable to the Executive under this Agreement will be reduced by the minimum
amount necessary to ensure that the Executive will not be subject to such excise
tax; provided, however, that no such reduction will be made if, after the
payment of income tax and such excise tax, the Executive would be in a better
economic position than would otherwise have been the case if such reduction had
been made.

 

6.          Effect of Other Agreements. Notwithstanding the provisions hereof
(including, without limitation, Section 15), if the Executive is entitled to
receive separation payments or benefits pursuant to another agreement with the
Company or an affiliate or pursuant to applicable law, then the separation
payments and benefits otherwise payable to the Executive under Section 2(a) –
2(c) of this Agreement shall be reduced by any corresponding payments and
benefits that the Executive receives or will receive pursuant to such other
agreement or applicable law, in order to avoid duplication.

 

7.          No Duty to Mitigate. Except as otherwise specifically provided
herein, the Executive’s entitlement to payments and benefits hereunder is not
subject to mitigation or a duty to mitigate by the Executive.

 

8.          Successors and Assigns. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to all or substantially all the business or assets of the Company and
its subsidiaries taken as a whole, and as a condition to any such purchase,
merger, consolidation or other form of transaction, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company’s obligations under this Agreement. In any such event, the term
“Company,” as used herein shall include any such successor or assignee.

 

9.          Legal Fees to Enforce Rights after a Change in Control. If,
following a Change in Control, the Company fails to comply with any of its
obligations under this Agreement or the Company takes any action to declare this
Agreement void or unenforceable or institutes any arbitration, litigation or
other legal action designed to deny, diminish or to recover from the Executive
the payments and benefits intended to be provided, then the Executive shall be
entitled to select and retain counsel at the expense of the Company to represent
the Executive in connection with the good faith initiation or defense of any
arbitration, litigation or other legal action, whether by or against the Company
or any director, officer, stockholder or other person affiliated with the
Company or any successor thereto in any jurisdiction, in connection with the
enforcement by the Executive of the Executive’s rights hereunder.

 

- 5 -

 

 

10.         Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the Executive and the Company.
Nothing contained herein shall be deemed to give the Executive a right to be
retained in the employ or other service of the Company or to interfere with the
right of the Company to terminate the Executive’s employment at any time.

 

11.         Arbitration. Any claim or controversy arising out of or relating to
this Agreement or the breach hereof shall be resolved exclusively by
arbitration. Any such arbitration will be administered in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”), in or near the area of Plymouth, Michigan before an experienced
employment law arbitrator licensed to practice law in that jurisdiction who has
been selected in accordance with such Rules. Each party may be represented by
his or its own counsel. The arbitrator’s award will be enforceable, and a
judgment may be entered thereon, in a federal or state court of competent
jurisdiction in the state where the arbitration was held. The decision of the
arbitrator will be final and binding.

 

12.         Governing Law. This Agreement shall be governed by the laws of the
state of Michigan, excluding its conflict of law rules.

 

13.         Continuing Indemnification. If the Executive is made, or threatened
to be made, a party to any legal action or proceeding, whether civil or
criminal, including any governmental or regulatory proceedings or
investigations, and whether commencing before or after the termination of the
Executive’s employment with the Company and its subsidiaries, by reason of the
fact that the Executive is or was an employee, officer or director of the
Company or any of its subsidiaries, the Executive shall be indemnified by the
Company, and the Company shall pay the Executive's related expenses when and as
incurred, all to the fullest extent permitted by applicable law and the
Company's organizational documents and as may be covered by liability insurance,
to the same extent as is applicable to other officers of the Company. The
foregoing shall be in addition to any other indemnification rights which the
Executive may have at the time of the Change in Control.

 

14.         Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.

 

15.         Tax Withholding; Section 409A Compliance.

 

(a)          Withholding. The payment of any amount pursuant to this Agreement
shall be subject to all applicable tax withholding.

 

(b)          Section 409A. This Section 15(b) applies only if the Executive is a
U.S. taxpayer for U.S. income tax purposes. It is intended that any amounts
payable to the Executive under this Agreement will be exempt from the provisions
of Section 409A of the Internal Revenue Code of 1986 and the regulations issued
thereunder (“Section 409A”). Nevertheless, if and to the extent that a payment
under the Agreement is deemed to be subject to Section 409A (a “Covered
Payment”), then, for the purposes of the Agreement and Section 409A:

 

- 6 -

 

 

(i)          Each Covered Payment will be treated as a separate payment under
Section 409A.

 

(ii)         The term “termination of employment” or words of like import shall
be deemed to mean a “separation from service” within the meaning of Section
409A.

 

(iii)        If the Executive is treated as a “specified employee” within the
meaning of Section 409A at the time of the termination of the Executive’s
employment, then any Covered Payment that would otherwise be due within six
months after such termination of employment will be delayed until the first
business day of the seventh month following the date of termination or, if
earlier, the date of the Executive’s death, to the extent such delay is required
by Section 409A. On the delayed payment date, the Executive (or, if applicable,
the deceased Executive’s estate) will receive a catch-up payment equal to the
aggregate amount of the Covered Payments that were delayed pursuant to the
preceding sentence.

 

(iv)        Notwithstanding the foregoing, the Executive shall be solely
responsible for, and the Company shall have no liability for or with respect to
any taxes, acceleration of taxes, interest or penalties arising under Section
409A.

 

16.         Entire Agreement; Termination. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior and/or contemporaneous understandings,
agreements or representations, written or oral, relating to the subject matter
hereof. This Agreement may be amended only by a written instrument signed by
both parties.

 

- 7 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ROFIN-SINAR TECHNOLOGIES INC.       By:             [·]

 

- 8 -

 

 

exhibit a

RELEASE AGREEMENT

 

This Release Agreement (“Agreement”) is made as of ● by and between ●
(“Executive”) and ROFIN-SINAR TECHNOLOGIES INC. (the “Company”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them by
the Change in Control Agreement made by and between the Company and the
Executive as of the 16th day of March, 2016 (the “Change in Control Agreement”).

 

1.          This will confirm that a Severance Event has occurred. In accordance
with the Change in Control Agreement, the Company has timely notified the
Executive that the Executive’s right to receive and retain certain severance
payments and benefits under Section 2 of the Change in Control Agreement is
conditioned upon the timely receipt by the Company of a release by the Executive
which is no longer subject to revocation. Accordingly, in consideration of the
severance payments and benefits under the Change in Control Agreement and other
good and valuable consideration, Executive for himself/herself and for the
executors and administrators of the Executive’s estate, and the Executive’s
heirs, successors and assigns, hereby releases and forever discharges the
Company and its officers, directors, employees and stockholders from any and all
claims, actions, causes of action, suits, sums of money, debts, dues, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, demands or damages of any nature whatsoever or by reason of any
matter, cause or thing regardless of whether known or unknown at present, which
against the Company or any of its officers, directors, employees or stockholders
Executive ever had, now has or may have arising out of or relating to the
Executive’s employment with the Company or the termination of such employment
occurring or existing at any time prior to and including the date of this
Release (collectively defined herein as “Claims”). This Release includes, but is
not limited to, all Claims the Executive might have under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981,
et. seq.; the Americans with Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the
Age Discrimination in Employment Act; the Older Workers Benefits Protection Act;
the federal Family and Medical Leave Act; Section 451 et. seq.; similar Michigan
or other laws, and any and all statutory and common law causes of action for
defamation; slander; slander per se; defamation per se; false light; tortious
interference with prospective business relationships; assault; sexual assault;
battery; sexual harassment; sexual discrimination; hostile work environment;
discrimination; retaliation; workers’ compensation retaliation; wrongful
termination; intentional infliction of emotional distress; breach of a duty or
obligation of any kind or description, including any implied covenant of good
faith and fair dealing; and for breach of contract or any tort whatsoever, as
well as any expenses or attorney’s fees associated with such Claims. The parties
acknowledge that this Release does not either affect the rights and
responsibilities of the Equal Employment Opportunity Commission to enforce the
Age Discrimination in Employment Act, or justify interfering with the protected
right of an employee to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission under the
Age Discrimination in Employment Act. In the event the Equal Employment
Opportunity Commission commences a proceeding against the Company in which
Executive is a named party, the Executive agrees to waive and forego any
monetary claims which may be alleged by the Equal Employment Opportunity
Commission to be owed to Executive. Notwithstanding the foregoing, nothing in
the provisions of this Release shall act as a release by the Executive of any
Claims against the Company with respect to (i) any amounts or benefits to which
the Executive may become entitled to receive under the Change in

 

- 1 -

 

 

Control Agreement, (ii) any right the Executive may have to indemnification
under the terms of the Change in Control Agreement or under the terms of any
other applicable indemnification agreement, the organizational documents of the
Company, the terms of any insurance policy, the terms of any Company
indemnification policy, the terms of applicable law or otherwise, (iii) the
Executive’s rights under and in accordance with the terms of any employee
benefit plan in which Executive participates, and (iii) any Claims arising with
respect to acts, events or occurrences taking place after the date of this
Release.

 

2.          Executive has been advised to consult with an attorney prior to
executing this Agreement. By executing this Agreement, Executive acknowledges
that (a) Executive has been provided with an opportunity to consult with an
attorney or other advisor of his/her choice regarding the terms of this
Agreement, (b) this is a final offer and Executive has been given [21 or 45, as
applicable] days in which to consider whether Executive wishes to enter into
this Agreement, (c) Executive has elected to enter into this Agreement knowingly
and voluntarily and (d) if Executive does so within fewer than [21]/[45] days
from receipt of the final document the Executive has knowingly and voluntarily
waived the remaining time. This Agreement shall be fully effective and binding
upon all parties hereto immediately upon execution of this Agreement except as
to rights or claims arising under the ADEA, in which case Executive has 7 days
following execution of this Agreement to change his/her mind.

 

      Executive       NAME OF COMPANY       By:     Title:  

 

- 2 -

